Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 6 and 7 are cancelled. Claims 1-5 and 8-13 are presented for examination.
3.          This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 07/29/2021. 
4.	Claims 1, 12 and 13 are independent claims.
5.	The office action is made Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 05/07/2019, 12/19/2019 and 12/31/2019 and 08/04/2021 are considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

10.	Claims 1-13 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yoshito (US 20110320463 A1) hereinafter as Yoshito.

11.	Regarding claim 1 (Currently amended), Yoshito teaches an information processing system, comprising: 
a processor (Fig 1, element 22 (similarity search unit has a processor), [0032]); 
a storage device coupled to the processor (Fig 1,  element 21 (a storage unit), [0032]); and  
5a display device coupled to the processor (Fig 1, element 30, [0032]), 
wherein the storage device stores a plurality of images captured by a plurality of imaging devices (Fig 1, element 10, [0032], the personal characteristic database (a storage unit) 21 where characteristics of individual multiple photographic subjects obtained by shooting by multiple cameras 10 are stored in the form of a database), 
wherein if an image of a moving object is selected as a search query, then the processor executes a similarity search on the plurality of images 10stored in the storage device, with the selected image as the search query (Fig 2, photograph is selected as a search query based on a specify face, 10 search results are displayed,  Fig 5,  [0006], moving object, [0009], “a similarity search unit that performs a similarity search on the image of the photographic subject stored in the storage unit by using a query image (an image of a moving object); and a query  [0033] In the first search, the similarity search unit 22 sets an image inputted from an image input unit 40 as a query image, and performs a similarity search by using this query image. Fig 3,  [0034]-[0037], query image generation 23 generates a new query image used as the criteria to the similarity search unit 22. [0038], Fig 9 to 11, [0048], attention is focused on the image that is ranked third of the moving object of Fig 10 to be selected as a search query), 
wherein the display device displays a plurality of images attained as results of the similarity search (Fig 1, [0032], “an image processing unit (24) that performs image processing for displaying the images retrieved by the similarity search unit (22) on a search terminal (30)”, see also Fig 2, 10 results are displayed as a result of the similarity search), 
wherein if an image of a moving object is added as a search query, then the processor executes a similarity search with all selected images as 15search queries (Fig 4, moving object 80, Fig 5, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved. See also Fig 10, [0038], [0048]), and 
wherein the display device updates images to be displayed such that a plurality of images attained as results of the similarity search performed with all the selected images as the search queries are displayed (Fig 6, element 94, [0039], “A query image 92 shown in FIG. 6(a) is obtained by synthesizing the correct image 90 used as the criteria with the other seven correct images in FIG. 5.”).  
wherein the processor detects moving objects from the images captured by the imaging devices and stored in the storage device ([0053], the image search device 20 of the present invention is also applicable to a system that detects a suspicious individual or the like (Moving object) in real time from cameras installed in various environments .  For example, when characteristics of a photographic subject detected by the camera 10 are registered in the personal characteristic database 21), 
wherein the processor determines whether the moving objects detected in images captured by a same imaging device at differing times are a same moving object (Fig 4 & 5, [0038], “When a guard finds a person 80 (Moving object) running away within the area under surveillance, the guard searches the action history of the person 80 to check for abnormalities.  In searching the action history of the person 80, first, an image taken by any of the cameras 10 is captured as the first query image, and using this query image, a similarity search on the characteristics of the photographic subjects stored in the personal characteristic database 21 (in images captured by a same imaging device at differing times are a same moving object) is performed.  FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved” [0053], “the similarity search unit 22 performs a search with prepared face images of suspicious individuals (more than one) as query images; the image processing unit 24 determines whether or not there is a score that is equal to or higher than a certain threshold value, and determining the applicable one as a suspicious individual”), 
wherein, if identification information of the imaging device and a time are inputted, the display device displays a plurality of images, among the images stored in the storage device, of the same moving object as the moving object of the selected image that was detected in the plurality of images captured by the imaging device identified by the inputted identification information during a time period including the inputted time (In Fig 2 you can specify the Date/place and specify the exact period of time and choose any camera No you want therfore shows an identification information of the imaging device (Camera 1-10) and a time are inputted (Start time/ Ending time) are specified), and 
wherein if one or more of the plurality of images displayed by the display device are added as search queries, then the processor executes a similarity search with all the selected images as the search queries (Fig 5, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved. See also Fig 10, [0038], [0048], see also Fig 9 to 11).

2012.	Regarding claim 2, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the display device displays the plurality of images attained as the results of the similarity search in chronological order of being captured ([0048], since matching with multiple images is possible when the images are viewed as a chronological moving image, synthesis may be performed by using the images.).  

13.	Regarding claim 3, Yoshito teaches the invention as claimed in claim 2 above and further teaches 25wherein the display device displays information indicating a time at which each image attained as the results of the similarity search was captured (Fig 2 shows a display of information indicating a time at which each image attained as the results of the similarity search was captured).  

14.	Regarding claim 4, Yoshito teaches the invention as claimed in claim 3 above and further teaches 36wherein the information indicating the time at which each said image was captured is a difference between a current time and the time at which each said image was captured (Fig 2 shows a display of information indicating a time at which each image attained as the results of the similarity search was captured different than the current time).   

515.	Regarding claim 5, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the display device outputs an image of a map that displays a position of the imaging device that captured the image selected as the search query, and if an additional image of the moving object is selected as a search 10query, then updates the image of the map so as to add to the display the position of the imaging device that captured the additionally selected image (Figs 4 & 7, [0040]).  

16.	Regarding claim 8 (Currently amended), Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein when any one of the plurality of images attained as results of the similarity search is selected, the display device displays the plurality of 15images of the same moving object as the moving object in the selected image that was detected in the plurality of images captured during a time period including a time at which the image selected by the imaging device was captured (Fig 5 & 6), and 
wherein if one or more of the plurality of images displayed by the 20display device are added as search queries, then the processor executes a similarity search with all the selected images as the search queries (Fig 5&6, element 91, [0039], FIG. 5 is a view showing an example of the results of the first search 91 using a query image 90.  In these search results, two other persons are retrieved.).  

17.	Regarding claim 9, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the display device displays all of the images selected as the 25search queries in chronological order of being captured ([0048], since matching with multiple images is possible when the images are viewed as a chronological moving image, synthesis may be performed by using the images.).  

28.	Regarding claim 10, Yoshito teaches the invention as claimed in claim 1 above and further teaches wherein the processor calculates, for each of the selected images, a score indicating a degree of similarity of a feature value thereof to feature 38values of images of a moving object detected in the images stored in the storage device, and outputs images with the highest scores as search results (Fig 2, [0035], [0053], see also [0006], classification step, [0041], weighting according to the classification (i.e. attached information) is performed on each image (step S3).  For example, when the face is obliquely oriented, the weight is made small.    

19.	Regarding claim 11, Yoshito teaches the invention as claimed in claim 1 above and further teaches 5wherein the processor performs clustering on feature values of the plurality of selected images so as to classify the feature values into a plurality of clusters, calculates a score indicating a degree of similarity of a representative value of each cluster to feature values of images of a moving object detected in images stored in the storage device, and outputs the 10images with the highest scores as the search results (Fig 2, [0035], [0053], see also [0006], classification step, [0041], weighting according to the classification (i.e. attached information) is performed on each image (step S3).  For example, when the face is obliquely oriented, the weight is made small.  Moreover, when the image quality is low, the weight is made small.  The weight may be made smaller in the order of search rank.).

20.	Regarding claim 12, this claim recites a method performs the method of claim 1 and is rejected under the same rationale.

21.	Regarding claim 13, this claim recites a non-transitory computer-readable storage medium that stores programs that control the computer, wherein the computer has a processor, a storage device coupled to the processor, and a display device coupled to the processor wherein the program causes the processor to execute same steps as the method of claim 1 and is rejected under the same rationale.

Respond to Amendments and Arguments
22.	Regarding the claims, in the remarks received 07/29/2021, applicant amended the claims and argued that Yoshito did not teach the invention recited in the amended claims, 
Examiner presents the following responses to Applicant’s arguments:
Applicant's arguments received on 07/29/2021 have been fully considered but they are not persuasive. Referring to the previous Office action, Examiner has cited relevant portions of the 
23.	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

CONCLUSION
24. 	THIS ACTION IS MADE FINAL.
25.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169